UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number:000-54717 (Check One): ¨Form 10-K oForm 20-F ¨Form 11-K þForm 10-Q ¨Form 10-D oForm N-SAR oForm N-CSR For Period Ended: March 31, 2015 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION BIONIK LABORATORIES CORP. Full Name of Registrant Former Name if Applicable 483 Bay Street, N105 Address of Principal Executive Office (Street and Number) Toronto, ON M5G-2C9 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) þ (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Form 10-Q for the fiscal quarter ended March 31, 2015 will not be submitted by the deadline without unreasonable effort or expense.The Registrant had unanticipated delays in the collection and compilation of certain information required to be included in the Form 10-Q. The Registrant will file the Form 10-Q on or before the fifth calendar day following the prescribed due date. (Attach extra Sheets if Needed) PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Peter Bloch 640-7887 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesþNoo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesþNoo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. There are expected to be significant changes in the results of operations from the period ended March 31, 2014, the corresponding period for the last fiscal year, as a result of the acquisition transaction that closed on February 26, 2015 and related financing. Pursuant to the acquisition transaction and related financing, the Registrant, which had nominal operations and was subject to a going-concern qualification, acquired all of and succeeded to the business of Bionik Canada, Inc., a Canadian corporation. The Registrant’s Form 10-Q for the fiscal quarter ended March 31, 2015 will reflect the results of operations of Bionik Canada, Inc., as consolidated with the Registrant and which is no longer subject to a going concern qualification. Bionik Laboratories Corp. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date May 15, 2015 By /s/ Peter Bloch Chairman and CEO
